     Case 3:20-cv-01743-GPC-MDD Document 11 Filed 12/02/20 PageID.383 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SUZANNE BARE and MICHAEL                             Case No.: 20cv1743-GPC(MDD)
      NICKEL, on behalf of themselves
12
      and all others similarly situated,                   ORDER DIRECTING PLAINTIFF
13                                        Plaintiff,       TO FILE A SUR-REPLY
14    v.
15
      SUBARU OF AMERICA, INC.,
16                                      Defendant.
17
18          Before the Court is Defendant Subaru of America, Inc.’s (“Subaru”) motion to
19    transfer the case to the District of New Jersey under the first-to-file rule which is fully
20    briefed. (Dkt. Nos. 3, 9, 10.) In opposition, Plaintiffs primarily argue that the issues in
21    the New Jersey class action are not substantially similar to this case because the New
22    Jersey case only involved a nation-wide class and did not allege any California claims.
23    (Dkt. No. 9.)
24          After Plaintiff’s opposition was filed, on November 5, 2020, the district court in
25    New Jersey granted a stipulation allowing the filing of a second amended complaint to
26    address issues raised by Subaru’s motion to dismiss and to add additional class
27    representatives from several states, including California. (Weston v. Subaru of America,
28

                                                       1
                                                                                   20cv1743-GPC(MDD)
     Case 3:20-cv-01743-GPC-MDD Document 11 Filed 12/02/20 PageID.384 Page 2 of 2



 1    Inc., D.N.J., Case No. 20cv5876-RMB-JS, D.N.J., (Dkt. No. 47).) On November 24,
 2    2020, a second amended class action complaint was filed where a California sub-class
 3    was added as well as California state law causes of action. (Id., Dkt. No. 50, SAC ¶ 167.)
 4    As such, it appears that many of Plaintiffs’ arguments are moot. Accordingly, the Court
 5    DIRECTS Plaintiffs to file a sur-reply to address their opposition to the motion to transfer
 6    taking into consideration the filing of the second amended complaint filed in the District
 7    of New Jersey on or before December 7, 2020.
 8          IT IS SO ORDERED.
 9    Dated: December 2, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 20cv1743-GPC(MDD)
